Petition for betterments.
Following the final adjudication of plaintiff's right to recover thelocus in quo, consisting of 50 acres of land in Pasquotank County, see218 N.C. 775, 10 S.E.2d 658; 217 N.C. 175, 7 S.E.2d 383;215 N.C. 131, 1 S.E.2d 366, petition for betterments was filed herein by the defendants. *Page 33 
Upon denial of liability and issues joined, the jury returned the following verdict:
"1. Did the petitioner make permanent improvements upon the land under a title believed by him to be good? Answer: `Yes.'
"2. If so, did the petitioner have reasonable grounds to believe that he had a good title to the lands when he made such improvements? Answer: `Yes.'
"3. To what amount is the value of the premises increased by such permanent improvements? Answer: `$2,000.00.'
"4. What was the average rental value of said lands from 1931 to 1941, inclusive? Answer: `$2.00 per acre per year.'
"5. Are the defendants estopped by record from asserting that, at the time of the making of alleged permanent improvements, they reasonably believed their title to be good? Answer: `Yes' (peremptory instruction by the court)."
From judgment on the verdict denying betterments, the defendants appeal, assigning errors.
In directing an answer to the 5th issue, the court held as a matter of law that the defendants were estopped by the record herein from asserting any claim for betterments. The ruling seems to have been an inadvertence,Pritchard v. Williams, 176 N.C. 108, 96 S.E. 733, on rehearing178 N.C. 444, 101 S.E. 85; S.C., 181 N.C. 46, 106 S.E. 144; Faison v.Kelly, 149 N.C. 282, 62 S.E. 1086, though not necessarily fatal. Foxmanv. Hanes, 218 N.C. 722, 12 S.E.2d 258; Rankin v. Oates, 183 N.C. 517,112 S.E. 32. "A new trial will not be granted when the action of the trial judge, even if erroneous, could by no possibility injure the appellant." Butts v. Screws, 95 N.C. 215. It is not after the manner of appellate courts to prolong litigation merely for theoretical reasons.Munday v. Bank, 211 N.C. 276, 189 S.E. 779. Litigants are interested only in practical errors which result in harm. White v. McCabe,208 N.C. 301, 180 S.E. 704; Brewer v. Ring and Valk, 177 N.C. 476,99 S.E. 358.
The petitioner, John T. Williams, testified that about fifteen years ago, mayhap in 1910, he went to the bank to borrow some money and "found out at that time how the title to this particular piece of land was." Upon this admission, the court instructed the jury not to consider any improvements thereafter placed upon the land by the defendants. The petitioner further admitted, on cross-examination, that all the improvements which he placed upon the land would exhaust themselves *Page 34 
in varying periods from one to three to five years. It follows, therefore, that at the time of plaintiff's recovery, the value of the land had not been increased by reason of any permanent improvements placed thereon by the defendants under a bona fide belief that they held the true title. C. S., 699 and 701.
In this state of the record, it would seem that no harm has come to the defendants in denying their claim for betterments. Hence, the result of the trial will not be disturbed.
No error.